Case 1:17-cv-01650-WJM-KLM Document 37 Filed 03/05/19 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Action No.     1:17-cv-01650-KLM

  CLAIMSOLUTION, Inc., a Missouri corporation doing business as a foreign corporation,

         Plaintiff,

  v.

  CLAIM SOLUTIONS LLC, a Colorado limited liability company,

         Defendant.


                               JOINT NOTICE OF SETTLEMENT


         Plaintiff ClaimSolution, Inc. (“Plaintiff”), and Defendant Claim Solutions LLC., through

  their counsel of record, and in accordance with the Court’s order for a joint status report (Doc.

  #36), notifies the Court that the parties have reached a settlement in the above captioned matter.

  The parties will file all necessary pleadings to effectuate dismissal of the above-captioned case

  within fourteen (14) days.

  Dated: March 5, 2019

                                                       s/ James L. Wooll
                                                      James L. Wooll
                                                      Spencer Fane LLP
                                                      1700 Lincoln Street, Suite 2000
                                                      Denver, Colorado 80203
                                                      303-839-3800
                                                      jwooll@spencerfane.com

                                                      Attorney for Plaintiff ClaimSolution, Inc.




                                                                                        WA 11745910.1
Case 1:17-cv-01650-WJM-KLM Document 37 Filed 03/05/19 USDC Colorado Page 2 of 2




                                                       s/ Brad Kloewer
                                                       Brad Kloewer
                                                       FURTADO LAW PC
                                                       3773 Cherry Creek Dr. N, Ste. 755
                                                       Denver, Colorado 80209
                                                       (303) 755-2929
                                                       brad@furtadolaw.com

                                                       Attorney for Defendant Claim Solutions LLC


                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 5th day of March 2019, a true and correct copy of the foregoing
  JOINT NOTICE OF SETTLEMENT was electronically served via ECF or served via email and
  addressed to:

  Brad Kloewer
  FURTADO LAW PC
  3773 Cherry Creek Dr. N, Ste. 575
  Denver, Colorado 80209



                                                       s/Pamela Thede
                                                       for Spencer Fane LLP




                                                   2                                     WA 11745910.1




                                                                                         WA 11745910.1
